Title: To John Adams from Benajah Osmun, 15 November 1797
From: Osmun, Benajah
To: Adams, John



The President of the united StatesSir,
Natchez the 15 Nover. 1797

The peculiarity of my Situation at the Extremity of the Empire I persuade my Self will Apolagize for my Addressing the Chief magistrate of my Cuntry Eight Absence from the actual Jurisdiction of the united States has nither lessend my Attachment for there wellfare nor my Reverence for there laws. It is with peculer pleasure therefore that I Anticipate the Actual Exercise of Goverment under Your Immediate Auspices and the American authoraty A long Servis during the Course of our glorious Struggle for independance afforded me a practical lesson respecting the attachment of the ameracan Charector to liberty and I have had for several years to lement that situation did not suffer me to perticepate in the Common advantages that were procuerd by our Common Exertions and fortitude but now I may reasonably flatter my Self that the American Goverment will assume its Self and its Jurisdiction to be Co Extencive with its limet I shall then have the Consolation of Suppourting thoes laws that the wisdom of my fellow Citizens in Congress may think proper to Establish Great indead will be my Satisfaction in finding a Speady and Compleat Assumption of the Ameracan Goverment in this Cuntry and if any thing could then add to my happiness, it would be the honor ones more Entring into the Servis of my Cuntry. A knowlege of the Cuntry dispositions and manners of the people if they may be Considerd as Qualifycations I certainly Possess and I have the vanity to think I may Safely that I am not without the Esteem and Confidence of the inhabitance in general the Appointment of Marshil lying immedately within your nomenation I have with the Confidence and frankness of an old Solder who thinks he deserves of his Cuntry and who had the honor of bearing a Captains Cummissn in her Servis and a Meracan born thought propper to soliset your Patronage. I shall therefore Relying on what I have already observed on the occasion Subscribe myself with the highest Esteem and Respect / Sir your very / humble Servt
Benajah Osmun